Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 99} I concur in paragraph one of the syllabus and the portion of the majority opinion that discusses it.
{¶ 100} Because I continue to believe that the doctrine of sovereign immunity violates the Constitution of Ohio, I dissent from the remainder of the majority opinion. Section 16, Article I of the Ohio Constitution (“every person, for an *392injury done him * * *, shall have remedy by due course of law”). See Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 141-144, 624 N.E.2d 704 (Pfeifer, J., concurring); Elston v. Howland Local Schools, 113 Ohio St.3d 314, 2007-Ohio-2070, 865 N.E.2d 845, ¶ 35 (Pfeifer, J., dissenting).
Wuliger, Fadel & Beyer, William D. Beyer, and Joan E. Pettinelli; and John W. Martin Co. & Assoc., L.P.A., John W. Martin, and Andy Petropouleas, for appellee.
Reminger & Reminger Co., L.P.A., David Ross, and Michelle J. Sheehan, for appellants Cuyahoga County Department of Children and Family Services, William Denihan, and Kamesha Duncan.
William D. Mason, Cuyahoga County Prosecuting Attorney, and James C. Cochran, Assistant Prosecuting Attorney, for appellant Tallis George-Munro.
Isaac, Brant, Ledman & Teetor, L.L.P., and J. Eric Holloway, urging reversal for amicus curiae, Public Children Services Association of Ohio.
Levin Associates Co., L.P.A., Joel Levin, and Christopher M. Ylasich; and James A. Gay, for appellees.
William Mason, Cuyahoga County Prosecuting Attorney, and Shawn M. Malla-mad, Assistant Prosecuting Attorney, for appellants.
Mazanec, Raskin, Ryder & Keller Co., L.P.A., John T. McLandrich, and Frank H. Scialdone, Cleveland, urging reversal for amici curiae County Commissioners Association of Ohio and County Risk Sharing Authority.